Undercofler, Presiding Justice.
This is an appeal from the denial of a petition that the appellant be furnished a copy of the record and transcript from a rape and kidnapping conviction entered March 12, 1973, for which he was sentenced to life and twenty years to be served consecutively. No appeal was taken. The trial court found there was no justification or necessity that the appellant be furnished a record and transcript. We agree.

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs in the judgment only.